         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 1 of 52




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FCS CAPITAL, ET AL.,                               DOCKET NO.: 2:20-cv-05580
            Plaintiff,

                v.


 JOSHUA L. THOMAS, ESQ.

                Defendants




                         RESPOSNE TO ORDER TO SHOW CAUSE

       Defendants would now like to clarify on the record what was sent, and when, in regards to

the initial disclosures, and why they were not sent prior to the date in the order of January 12,

2021. Defendant is attaching the completed Rule 26(a) disclosures that was sent to Plaintiff’s

counsel as Exhibit 1, which includes all of the initial Exhibits. (see Exhibit A Supplemental filing

part 1 – Rule 26(a) disclosures) After this was sent, to plaintiff’s counsel, he unilaterally sent an

email to the court, claiming it had not been received. He then did correct the record, making clear

it was received prior to the scheduled time for the Initial Pretrial Conference, but that there was

still information needed. At almost the exact same time as this was sent to the court, Plaintiff’s

counsel send a follow up request for additional information regarding prior coverage, which was

sent as soon as it could be found, along with relevant emails as well. (See Exhibit A Supplemental

filing part 2 – follow up information).


       The reason for the delay in sending this information was not intentional, it was a

misreading of the order by Defendant. The order stated that in part “Defendant shall disclose to

Plaintiffs’ counsel before or during the parties’ 26(f) conference whether he was covered by
         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 2 of 52




malpractice insurance during the relevant time period alleged in the Complaint.” Defendant

misread this to be the Initial Pretrial Conference and did, in fact send it prior to that time.


        Defendant would also like to note, that when Plaintiff’s counsel requested further

documentation, it was sent as quickly as possible (exhibit A Supplemental filing part 2) and that

at this time, there has been no further information requested. Further, Defendant did participate

with Plaintiff’s counsel in the timely submission of the Rule 26(f) Report, which although we now

know did not have all information requested, it was submitted by January 14, 2021. Defendant will

make sure not to confuse any dates from this point forward, and will make all efforts to submit

documents as soon as possible, instead of simply by the due date, to avoid similar issues in this

case in the future.


        Date: January 21, 2021                          ___/s/ Joshua Thomas________
                                                        Joshua L. Thomas and Associates
                                                        Joshua Thomas Esq.
                                                        Supreme Court ID No. 312476
                                                        225 Wilmington-West Chester Pike
                                                        Suite 200
                                                        Chadds Ford, PA 19317
                                                        Phone: (215) 806-1733
                                                        Email: JoshuaLThomas@gmail.com
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 3 of 52




    Exhibit A Supplemental Filing Part 1
         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 4 of 52




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FCS CAPITAL, ET AL.,                               DOCKET NO.: 2:20-cv-05580
            Plaintiff,

                v.


 JOSHUA L. THOMAS, ESQ.

                Defendants




                          DEFENDANT’S INITIAL DISCLOSURES

       Defendant Joshua L. Thomas, hereby discloses the following information in accordance

with Federal Rule of Civil Procedure 26(a)(1).

       Defendant makes this initial disclosure based upon information presently available to it.

Defendant’s investigation of this matter is ongoing, and it reserves the right to supplement this

disclosure as appropriate. In addition, Defendant makes this disclosure subject to and without

waiving the attorney-client privilege, the work product doctrine, or any other applicable privileges

and doctrines. Defendant expressly reserves its right to object to other discovery procedures

involving or relating to the persons or documents identified in this disclosure.

       (A)     The name, and if known, the address and telephone number of each individual

likely to have discoverable information relevant to disputed facts alleged with particularity in the

pleadings, identifying the subjects of the information;

       Based upon information and belief, the following persons may have discoverable

       information related to the allegations contained in the pleadings filed in this matter:

               1.      Joshua L. Thomas
         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 5 of 52




                 2.     Barry Shargel

                 3.     Emil Yashayev

                 4.     Robert Jacovetti

                 5.     Lionel Artom-Ginzburg

                 6.     A representative of Aon Affinity

                 7.     A representative of Affinity Insurance Services, Inc.

                 Defendant reserves the right to rely on any individual or entity disclosed in any

       other parties’ Rule 26 disclosures or identified in any document exchanged or deposition

       taken in this action.

       (B)       A copy of, or a description by category and location of, all documents, data

compilations, and tangible things in the possession, custody or control of the party that are relevant

to disputed facts alleged with particularity in the pleadings;

       Based upon information and belief, the following documents in the possession of the

       Defendant may be relevant to the disputed facts alleged with particularity in the pleadings

       filed in this matter:

             •   Email confirming coverage for insurance and policy number
             •   Bridge Warranty with Starstone
             •   INDICATION OF POTENTIAL TERMS
             •   Policy Binder (DECLARATIONS LAWYERS PROFESSIONAL LIABILITY)
             •   All emails and pleadings from Lionel Artom-Ginzburg specifically stating he will
                 not, and does not want to be because he was not paid for representing clients on the
                 appeal.
             •   Email from Barry Shargel and Emil Yashayev immediately after hearing where
                 Lionel Artom-Ginzburg stated he would instruct clients to tell me to withdraw
                 appeal

       (C)       A computation of any category of damages claimed by the disclosing party, making

available for inspection and copying as under Rule 34 the documents or other evidentiary material,

not privileged or protected from disclosure, on which such computation is based, including
         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 6 of 52




materials bearing on the nature and extent of injuries suffered;

                1. Lost income due to Lionel Artom-Ginzburg’s direct interference and

                    misrepresentations to Barry Shargel and Emil Yashayev

                2. Attorneys fees for costs associated with defending case

                3. Attacks on personal reputation due to Lionel Artom-Ginzburg’s direct

                    interference and misrepresentations

                4. Associated damages with the above, yet to be calculated at this time.

       (D)      For inspection and copying as under Rule 34 any insurance agreement under which

any person carrying on an insurance business may be liable to satisfy part or all of a judgment,

which may be entered in the action, or to indemnify or reimburse for payments made to satisfy the

judgment.

             See above statements and attachments.

       PLEASE TAKE FURTHER NOTICE, Defendant reserve the right to amend these

responses up to and including the time of trial in this matter.



                                               JOSHUA L. THOMAS & ASSOCIATES, PLLC


                                               __/s/ Joshua L. Thomas ________________
                                               Joshua L. Thomas, Esq.
                                               225 Wilmington – West Chester Pike, Suite 200
                                               Chadds Ford, PA 19317
                                               (215)806-1733
                                               JoshuaLThomas@gmail.com
Gmail - RE: Aon: JOSHUA L. THOMAS *CONFIRMATION OF CO...                     https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                         Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 7 of 52


                                                                                         Josh Thomas <joshualthomas@gmail.com>



        RE: Aon: JOSHUA L. THOMAS *CONFIRMATION OF COVERAGE
        Eric Pearlman <eric.pearlman@aon.com>                                                             Wed, Nov 11, 2020 at 11:26 AM
        To: Josh Thomas <joshualthomas@gmail.com>


         Josh,

         Good morning- hope you had a nice evening. All set- thank you for the information!



         From my underwriter:



         Thank you. Confirming coverage is bound effective 11/12/2020

         under policy number AON200218-0120. The policy will be issued

         shortly.




         Eric Pearlman | Commercial Risk Advisor
         Aon Affinity | Specialty Professions

         Affinity Insurance Services, Inc.

         1100 Virginia Drive | Suite 250 | Fort Washington, PA 19034

         M: (215) 285 7417 | F: (312) 637 8317

         eric.pearlman@aon.com | www.aon.com

         CA license # 0M68954




         CONFIDENTIALITY STATEMENT: This message is intended only for the addressee and may contain information that is
         confidential or privileged. Unauthorized use is strictly prohibited and may be unlawful. If you are not the intended recipient,
         or the person responsible for delivering to the intended recipient, you should not read, copy, disclose or otherwise use this
         message, except for the purpose of delivery to the addressee. If you have received this email in error, please delete it and
         inform the sender immediately via email.




         To opt out from receiving these types of emails from Aon Attorneys Advantage please click here to unsubscribe.
                   Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 8 of 52

             Attorneys’ Advantage - Lawyers Professional Liability Insurance
                         INDICATION OF POTENTIAL TERMS
Joshua L. Thomas & Associates, PLLC                                 Client No.:       0043538000
305 South Village Road                                          Policy Period:        05/15/2020           TO   05/15/2021
Chadds Ford, PA 19317                                              Quote Date:        05/06/2020
                                                             Quote Valid Until:       05/11/2020

1. Terms are Based on:               1 Attorney

2. Premium Quotation:          Policy Underwritten Through StarStone Specialty Insurance Company; An “A-”
(Excellent) Rated Non-Admitted Surplus Lines Carrier According To A.M. Best.
Limits of Liability              Deductible       PLEASE NOTE: Premium financing is available.



                                                                                 Policy/         Surplus                 Total
                  Annual                           Annual        Broker          Admin.           Lines     Stamping    Amount
Per Claim        Aggregate        Per Claim       Premium         Fee            Charge           Tax          Fee       Due
 $100,000         $100,000          $5,000          $7,891         $250            $150          $236.73        $20     $8,547.73
 $100,000         $300,000          $5,000          $8,320         $250            $150          $249.60        $20     $8,989.60
 $250,000         $250,000          $5,000         $11,155         $250            $150          $334.65        $20     $11,909.65


3. Endorsements:                                                                Prior Acts Date: Retro Date Inception
SSS-MPL-LAW-DEC (12.15): Law Professional Liability Insurance Policy Dec
SSS-MPL-LAW-END-CW-001 (12-15): Policy Form Schedule
SSS-MPL-LAW-GTC (12-15): Law Professional Liability Insurance Policy
SSS-MPL-STATE AMENDATROY-PA (04-16): PA State Amendatory
SSS-MPL-LAW-END-CW-102 (12-15): Disciplinary Proceeding Sublimit: 500 USD
SSS-MPL-LAW-END-CW-304 (12-15): Incident Exclusion: Terry P. Dershaw, Esq., as Trustee of the Bankruptcy Estate of Sharonn
Thomas-Pope or any derivative thereof
SSS-MPL-LAW-END-CW-701 (04-17): Improper Transfer Exclusion – Consequential Damages Carveback
SSS-NOT-PA (04.16): PA Notice

4. These terms are subject to receipt and underwriter acceptance of the following:
    1.   Fully Completed, Signed and Dated Starstone Application
    2.   Need a description of the claim from applicant, including steps taken to avoid a similar claim

5. Special Instructions/Notes:
NOTES: This is not a firm quotation. To obtain a firm quote, please send the information requested in Section 4 above for
underwriting review and approval by 05/11/2020. This policy does NOT provide any prior acts coverage (the retro active
date / prior acts date is policy inception).

SPECIAL NOTICE: This is an indication only. In order for firm terms to be supplied, we must receive all
items requested in Section 4 as soon as possible. Final Terms may differ from those of this indication.
                Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 9 of 52




                                DECLARATIONS
                        LAWYERS PROFESSIONAL LIABILITY

SUBJECT TO THE PROVISIONS OF THE UNDERLYING INSURANCE, THIS POLICY MAY ONLY APPLY TO ANY
CLAIM FIRST MADE AGAINST THE INSUREDS OR LOSS DISCOVERED DURING THE POLICY PERIOD PROVIDED
THAT SUCH CLAIM OR LOSS IS REPORTED IN WRITING TO THE UNDERWRITERS PURSUANT TO THE POLICY
PROVISIONS. AMOUNTS INCURRED AS DEFENSE COSTS SHALL REDUCE AND MAY EXHAUST THE
APPLICABLE LIMITS OF LIABILITY AND ARE SUBJECT TO THE RETENTIONS. THE UNDERWRITERS SHALL NOT
BE LIABLE FOR ANY DEFENSE COSTS OR FOR ANY JUDGMENT OR SETTLEMENT AFTER THE LIMIT OF
LIABILITY HAS BEEN EXHAUSTED. PLEASE READ THIS POLICY CAREFULLY.

These Declarations along with the completed and signed Application and the Policy with endorsements shall constitute
the contract between the Insureds and the Underwriters.


Underwriting Manager:           Affinity Insurance Services, Inc.

                                1100 Virginia Drive, Suite 250 Fort Washington, Pennsylvania 19034
                                United States of America

                                53 State Street, Suite 2201 Boston, MA 02109
                                United States of America

Policy Number:                  AON200218-0120

Authority Ref. Number:          B087519A28N5004

 Item 1. Named Insured:

          Joshua L. Thomas & Associates


          Principal Address:


          225 Wilmington West Chester Pike
          Suite 200
          Chadds Ford, PA 19317       The insurer which has issued this insurance is not licensed by the Pennsylvania Insurance Department and
                                           is subject to limited regulation. This insurance is NOT covered by the Pennsylvania Property and Casualty
 Item 2. Policy Period:                    Insurance Guaranty Association.


          From:      11/12/2020

          To:        11/12/2021

          Both dates at 12:01 a.m. Local Time at the Principal Address stated in Item 1.


ALAW-100 (1/2012)                                                                                                             Page 1 of 2
               Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 10 of 52


 Item 3. Limit of Liability:


     $100,000        Per Claim for the Policy Period, including costs and expenses incurred in the defense or settlement of
                     all claims.


     $300,000        Aggregate for the Policy Period, including costs and expenses incurred in the defense or settlement
                     of all claims.

 Item 4.             Retroactive Date: 11/12/2020

 Item 5.             Deductible:          $5,000

 Item 6.             Premium:             $7,887

 Item 7.             Notification under this Policy:                SL Broker Charge: $150.00
                                                                    Surplus Lines Tax: $236.61
                     Joseph M. Guerrero
                                                                    Stamping Fee:       $ 25.00
                     Affinity Insurance Services, Inc.
                     53 State Street, Suite 2201
                     Boston, MA 02109
                     Joe.Guerrero@aon.com

 Item 8.             Notice of Claim or Circumstances:

                     Nicholas A. Gumpel Western Litigation, Inc.
                     1900 West Loop South Suite 1500
                     Houston, TX 77027
                     AonLawyerClaim@WesternLitigation.com
                     PH - 908.947.1837

 Item 9.             Jurisdiction and Governing Law State: New Jersey, USA

Item 10.             Endorsements Effective at Inception:

                     AFB Short Rate Cancellation Table
                     Minimum Earned Premium
                     Nuclear Incident Exclusion Clause
                     War and Civil War Exclusion Clause
                     Service of Suit Clause
                     Radioactive Contamination Exclusion Clause




The Underwriters have caused this Policy to be signed and attested by its authorized officers, but it shall
not be valid unless also signed by another duly authorized representative of the Insurer.




       by                                                                                      Dated:         11/11/2020
            Authorized Representative


ALAW-100 (1/2012)                                                                                                 Page 2 of 2
            Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 11 of 52



                                   AFB SHORT RATE CANCELLATION TABLE ENDORSEMENT

Notw ithstanding anything to the contrary contained herein and in consideration of the premium for w hich this
Insurance is w ritten it is agreed that in the event of cancellation thereof by the Assured the Earned Premium shall be
computed as follow s:

SHORT RATE CANCELLATION TABLE


                                                      SHORT RATE CANCELLATION TABLE

A.     For insurances w ritten for one year:

     Days                                                       Per cent. of   Days                                                             Per cent. of
     Insurance                                                  One Year       Insurance                                                        One Year
     in Force                                                   Premium        in Force                                                         Premium



          1 - 73      .......................................           25       206   -   209      .........................................        66
         74 - 76      .......................................           31       210   -   214      (7 months) .......................               67
         77 - 80      .......................................           32       215   -   218      .........................................        68
         81 - 83      .......................................           33       219   -   223      ......................................…          69
         84 - 87      .......................................           34       224   -   228      .........................................        70
         88 - 91     (3 months) .....................                   35       229   -   232      .........................................        71
         92 - 94      .......................................           36       233   -   237      .........................................        72
         95 - 98      .......................................           37       238   -   241      .........................................        73
        99 - 102      .......................................           38       242   -   246      (8 months) .......................               74
       103 - 105      .......................................           39       247   -   250      .........................................        75
       106 - 109      .......................................           40       251   -   255      .........................................        76
       110 - 113      .......................................           41       256   -   260      .........................................        77
       114 - 116      .......................................           42       261   -   264      .........................................        78
       117 - 120      .......................................           43       265   -   269      .........................................        79
       121 - 124     (4 months) ......................                  44       270   -   273     (9 months) ........................               80
       125 - 127      .......................................           45       274   -   278      .........................................        81
       128 - 131      .......................................           46       279   -   282      .........................................        82
       132 - 135      .......................................           47       283   -   287   .........................................           83
       136 - 138      .......................................           48       288   -   291   .........................................           84
       139 - 142      .......................................           49       292   -   296   .........................................           85
       143 - 146      .......................................           50       297   -   301   …......................................             86
       147 - 149      .......................................           51       302   -   305   (10 months) ......................                  87
       150 - 153     (5 months) ......................                  52       306   -   310   .........................................           88
       154 - 156      .......................................           53       311   -   314   .........................................           89
       157 - 160      .......................................           54       315   -   319   .........................................           90
       161 - 164      ......................................            55       320   -   323   .........................................           91
       165 - 167      .......................................           56       324   -   328   .........................................           92
       168 - 171      .......................................           57       329   -   332   .........................................           93
       172 - 175      .......................................           58       333   -   337   (11 months) …..................                     94
       176 - 178      .......................................           59       338   -   342   .........................................           95
       179 - 182      (6 months) ...................                    60       343   -   346   .........................................           96
       183 - 187      .......................................           61       347   -   351   .........................................           97
       188 - 191      .......................................           62       352   -   355   .........................................           98
       192 - 196      .......................................           63       356   -   360   .........................................           99
       197 - 200      .......................................           64       361   -   365   (12 months) .....................                  100
       201 – 205   .......................................              65

I.     For Insurances w ritten for more or less than one year:

       A. If insurance has been in force for 12 months or less, apply the standard short rate table for annual insurances
          to the full annual premium determined as for an insurance w ritten for a term of one year.
           Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 12 of 52



    B.   If insurance has been in force for more than 12 months:

         i.     Determine full annual premium as for an insurance w ritten for a term of one year.

         ii.    Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata
                Earned Premium on the basis of the ratio of the length of time beyond one year the insurance has been
                in force to the length of time beyond one year for w hich the insurance w as originally w ritten.

         iii.   Add premium produced in accordance w ith items (a) and (b) to obtain Earned Premium during full period
                insurance has been in force.

Furthermore and notw ithstanding the foregoing, Underw riters shall retain the total premium for this Policy, such total
premium to be deemed earned upon inception of the Policy if any claim or any circumstance that could reasonably be
the basis for a claim is reported to Underw riters under this Policy on or before such date of cancellation.


623AFB00089
        Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 13 of 52




Policy Number:                                             Endorsement Number:

Endorsement Effective:                                     Form Number:

Date Issued:                                               Premium Adjustment:

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    MINIMUM EARNED PREMIUM

This endorsement modifies insurance under the following:
       LAWYERS PROFESSIONAL LIABILITY INSURANCE


This policy is subject to a minimum earned premium.

If this policy is canceled at your request, you agree with us:

1. that the minimum earned premium for this policy is 25 % of the Total Premium;

2. that such minimum earned premium is not subject to short rate or pro-rate adjustment; and

3. that cancellation for non-payment of premium, after the effective date of the policy, will be deemed a
request by you for cancellation of this policy and will activate this minimum earned premium provision.




All other terms and conditions of this policy remain unchanged.


This endorsement is a part of your policy and takes effect on the effective date of your policy, unless
another effective date is shown below.



Countersigned by      ________________________________________
                              Authorized Representative
            Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 14 of 52



                  NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY- DIRECT (BROAD) (U.S.A.)

For attachment to insurances of the follow ing classifications in the U.S.A., its Territories and Possessions,
Puerto Rico and the Canal Zone:

                    Ow ners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Ow ners or
                    Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability, Product
                    Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
                    Liability (including Massachusetts Motor Vehicle or Garage Liability),

not being insurances of the classifications to w hich the Nuclear Incident Exclusion Clause-Liability-Direct
(Limited) applies.

This Policy* does not apply:

I.    Under any Liability Coverage, to injury, sickness, disease, death or destruction:

      A.   w ith respect to w hich an insured under the Policy is also an insured under a nuclear energy liability policy
           issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underw riters or
           Nuclear Insurance Association of Canada, or w ould be an insured under any such policy but for its
           termination upon exhaustion of its limit of liability;
           or

      B.   resulting from the hazardous properties of nuclear material and w ith respect to w hich (1) any person or
           organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any
           law amendatory thereof, or (2) the insured is, or had this Policy not been issued w ould be, entitled to
           indemnity from the United States of America, or any agency thereof, under any agreement entered into by
           the United States of America, or any agency thereof, w ith any person or organization.

II.   Under any Medical Payments Coverage, or under any Supplementary Payments Provision relating to immediate
      medical or surgical relief, to expenses incurred w ith respect to bodily injury, sickness, disease or death resulting
      from the hazardous properties of nuclear material and arising out of the operation of a nuclear facility by any
      person or organization.

III. Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the hazardous
     properties of nuclear material, if:

      A.   the nuclear material (1) is at any nuclear facility ow ned by, or operated by or on behalf of, an insured or (2)
           has been discharged or dispersed therefrom;

      B.   the nuclear material is contained in spent fuel or w aste at any time possessed, handled, used, processed,
           stored, transported or disposed of by or on behalf of an insured; or

      C.   the injury, sickness, disease, death or destruction arises out of the furnishing by an insured of services,
           materials, parts or equipment in connection w ith the planning, construction, maintenance, operation or use
           of any nuclear facility, but if such facility is located w ithin the United States of America, its territories or
           possessions or Canada, this exclusion (c) applies only to injury to or destruction of property at such nuclear
           facility.

IV. As used in this endorsement:

"hazardous properties" include radioactive, toxic or explosive properties; "nuclear material" means source material,
special nuclear material or by-product material; "source material", "special nuclear material", and "by-product
material" have the meanings given them in the Atomic Energy Act 1954 or in any law amendatory thereof; "spent fuel"
means any fuel element or fuel component, solid or liquid, w hich has been used or exposed to radiation in a nuclear
reactor; "w aste" means any w aste material (1) containing by-product material and (2) resulting from the operation by
any person or organization of any nuclear facility included w ithin the definition of nuclear facility under paragraph (a)
or (b) thereof; "nuclear facility" means:

      A.   any nuclear reactor,
          Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 15 of 52



    B.   any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2)
         processing or utilizing spent fuel, or (3) handling, processing or packaging w aste,

    C.   any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any
         time the total amount of such material in the custody of the insured at the premises w here such equipment
         or device is located consists of or contains more than 25 grams of plutonium or uranium 233 or any
         combination thereof, or more than 250 grams of uranium 235,

    D.   any structure, basin, excavation, premises or place prepared or used for the storage or disposal of w aste,

and includes the site on w hich any of the foregoing is located, all operations conducted on such site and all premises
used for such operations; "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable material. With respect to injury to or
destruction of property, the w ord "injury" or "destruction" includes all forms of radioactive contamination of property. It
is understood and agreed that, except as specifically provided in the foregoing to the contrary, this clause is subject
to the terms, exclusions, conditions and limitations of the Policy to w hich it is attached.

*NOTE: As respects policies w hich afford liability coverages and other forms of coverage in addition, the w ords
underlined should be amended to designate the liability coverage to w hich this clause is to apply.


17/3/60
NMA1256
          Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 16 of 52



                                      WAR AND CIVIL WAR EXCLUSION CLAUSE

                              (Approved by Lloyd's Underw riters' Non-Marine Association)

Notw ithstanding anything to the contrary contained herein this Policy does not cover liability for injury Loss or
Damage directly or indirectly occasioned by, happening through or in consequence of w ar, invasion, acts of foreign
enemies, hostilities (w hether w ar be declared or not), civil w ar, rebellion, revolution, insurrection, military or usurped
pow er or confiscation or nationalisation or requisition or destruction of or damage to property by or under the order of
any government or public or local authority.


1/1/38
NMA464 (amended)
          Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 17 of 52



                                          SERVICE OF SUIT CLAUSE (U.S.A.)

It is agreed that in the event of the failure of the Underw riters hereon to pay any amount claimed to be due
hereunder, the Underw riters hereon, at the request of the Insured (or Reinsured), w ill submit to the jurisdiction of a
Court of competent jurisdiction w ithin the United States. Nothing in this Clause constitutes or should be understood to
constitute a w aiver of Underw riters' rights to commence an action in any Court of competent jurisdiction in the United
States, to remove an action to a United States District Court, or to seek a transfer of a case to another Court as
permitted by the law s of the United States or of any State in the United States.

It is further agreed that service of process in such suit may be made upon Mendes & Mount LLP, 750 Seventh
Avenue, New York NY 10019, and that in any suit instituted against any one of them upon this contract, Underw riters
w ill abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underw riters in any such suit
and/or upon the request of the Insured (or Reinsured) to give a w ritten undertaking to the Insured (or Reinsured) that
they w ill enter a general appearance upon Underw riters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States w hich makes provision therefor,
Underw riters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer
specified for that purpose in the statute, or his successor or successors in office, as their true and law ful attorney
upon w hom may be served any law ful process in any action, suit or proceeding instituted by or on behalf of the
Insured (or Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and
hereby designate the above-named as the person to w hom the said officer is authorized to mail such process or a
true copy thereof.


24/4/86
NMA1998
          Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 18 of 52



                            RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE -
                                   PHYSICAL DAMAGE - DIRECT (U.S.A.)

This Policy does not cover any loss or damage arising directly or indirectly from nuclear reaction nuclear radiation or
radioactive contamination how ever such nuclear reaction nuclear radiation or radioactive contamination may have
been caused * NEVERTHELESS if Fire is an insured peril and a Fire arises directly or indirectly from nuclear reaction
nuclear radiation or radioactive contamination any loss or damage arising directly from that Fire shall (subject to the
provisions of this Policy) be covered EXCLUDING how ever all loss or damage caused by nuclear reaction nuclear
radiation or radioactive contamination arising directly or indirectly from that Fire.

*NOTE. - If Fire is not an insured peril under this Policy the w ords "NEVERTHELESS" to the end of the clause do not
apply and should be disregarded.


7/5/59
NMA1191
               Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 19 of 52



                                                LAWYERS PROFESSIONAL LIABILITY

                      THIS IS A CLAIMS MADE & REPORT ED POLICY – PLEASE READ CAREFULLY.

In consideration of the payment of the premium and in reliance upon the statements in the application attached hereto and
made a part hereof, and subject to all of the terms of the policy, the Underw riters designated in the Declarations
(hereinafter “the Underw riters”) agrees w ith the Named Insured as stated in the Declarations (hereinafter “Named
Insured”) as follow s:

                                                        INSURING AGREEM ENT S

I.    COVERAGE – PROFESSIONAL LIABILITY

      The Underw riters w ill pay on behalf of the INSURED all sums in excess of the deductible that the INSURED becomes
      legally obligated to pay as DAMAGES as a result of any CLAIM first made against the INSURED during the POLICY
      PERIOD, and reported to the Underw riters in w riting during the POLICY PERIOD by reason of any act, error, omission
      or PERSONAL INJURY arising out of PROFESSIONAL SERVICES rendered or that should have been rendered by
      the INSURED or by any person for w hose negligent act, error, omission or PERSONAL INJURY the INSURED is
      legally liable, and arising out of the conduct of the INSURED’s profession as a Law yer or Notary Public, provided
      alw ays that such act, error, omission or PERSONAL INJURY occurs:

      A. during the POLICY PERIOD; or

      B.   on or after to the RETROA CTIV E DATE if any, and prior to the effective date of this policy.

      Subject to all other terms and conditions of this policy, w hen the INSURED provides a PROFESSIONAL SERVICE, an
      act, error, omission or PERSONAL INJURY of the INSURED in such capacity w ill be deemed for the purpose of
      Insuring Agreement I. to be the performance of PROFESSIONAL SERVICES for others in the INSURED’s capacity as
      a law yer, but only to the extent that such act, error, omission or PERSONAL INJURY is of the type for w hich in the
      law yer-client relationship, the INSURED w ould be legally responsible as a law yer. This coverage w ill not apply to any
      loss sustained by the INSURED as the beneficiary or distributee of any trust or estate.

II.   DEFENSE, INVESTIGATION AND SETTLEMENT OF CLAIMS

      As respects such insurance as is afforded by this policy, the Underw riters w ill:

      A. have the right and duty to defend, including selection of couns el and arbitrators, in the INSURED’s name and on
         the INSURED’s behalf any CLAIM for DAMAGES against the INSURED, even if such CLAIM is groundless, false
         or fraudulent and have the right to make such investigation and negotiation of any CLAIM as it deems ex pedient.
         The Underw riters has no duty to defend any CLAIM to w hich this insurance does not apply; and

      B.   not settle any CLAIM w ithout the w ritten consent of the INSURED. If, how ever, the INSURED refuses to consent
           to a settlement recommended by the Underw riters and elects to contest the CLAIM or continue legal proceedings
           in connection w ith such CLAIM, the Underw riter’s liability for the CLAIM w ill not exceed the amount for w hich the
           CLAIM could have been settled, including CLAIMS EXPENSES incurred w ith its consent up to the date of such
           refusal, or the applicable limit of liability, w hichever is less. In any event, the Underw riters w ill not be obligated to
           pay any DAMAGES or defend or continue to defend any CLAIM after the limit of the Underw riter’s liability has
           been exhausted by payment of DAMAGES and/or CLAIMS EXPENSES, or by deposit of the applicable limit of
           liability in a court of competent jurisdiction.

III. CLAIMS EXPENSES

      CLAIMS EXPENSES w ill be included w ithin the deductible and the limit of liability and w ill not be in addition thereto.
      Such CLAIMS EXPENSES w ill reduce the available limit of liability

IV. TERRITORY

      This policy applies to an act, error, omission or PERSONAL INJURY that occurs anyw here in the w orld provided
      CLAIM is made and suit or arbitration proceedings are brought against the INSURED in the United States of America,
      its territories or possessions, or Canada.




ALAW-100 (1/2012)                                                                                              Page 1 of 7
                Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 20 of 52




                                                             DEFINITIONS

I.    CLAIM, w henever used in this policy means a w ritten demand received by the INSURED for DAMAGES, including,
      but not limited to, the service of suit or institution of arbitration proceedings against the INSURED. A CLAIM shall be
      deemed to be made on the earliest date w ritten notice of the CLAIM or POTENTIAL CLAIM is received by an
      INSURED.

II.   CLAIMS EXPENSES, w henever used in this policy means:

      A. fees charged by any law yer designated by the Underw riters; and

      B.   if authorized by the Underw riters, all other reasonable fees, costs and expenses resulting from the investigation,
           adjustment, defense and appeal of any CLAIM, suit or proceeding.

           1.   CLAIMS EXPENSES does not include salaries and expenses of regular employees or officials of an
                INSURED or
           2.   the Underw riters.

III. DAMAGES, w henever used in this policy means the monetary portion of any judgment, aw ard or settlement, provided
     alw ays that DAMAGES does not include:

      A. punitive, exemplary, or treble DAMAGES;

      B.   sanctions, fees, fines or penalties imposed by law ;

      C.   fees paid or ow ed as remuneration for legal services; or

      D.   matters that may are uninsurable under the law pursuant to w hich this policy may be construed.

IV. INSURED, w henever used in this policy means:

      A. The Named Insured show n in the Declarations and any PREDECESSOR FIRM thereof;

      B.   any law yer or professional corporation w ho w as or is a partner, officer, director or employee of the Named
           Insured, but only as respects PROFESSIONAL SERVICES rendered on behalf of the Named Insured or any
           PREDECESSOR FIRM thereof;

      C.   any law yer w ho w as or is acting “of counsel” or “independent contractor” to the Named Insured, but only in
           respect to PROFESSIONAL SERVICES rendered on behalf of the Named Insured or any PREDECESSOR FIRM
           thereof.

      D.   any other present or former employee of the Named Insured or any PREDECESSOR FIRM thereof solely w hile
           acting on behalf of the Named Insured or any PREDECESSOR FIRM thereof; or

      E.   the heirs, executors, administrators and legal representatives of any INSURED in the event of an INSURED’s
           death, incapacity or bankruptcy, but only in respect to PROFESSIONAL SERVICES rendered prior to such
           INSURED’s death, incapacity or bankruptcy.

V. PERSONAL INJURY, w henever used in this policy means false arrest, detention or imprisonment, w rongful entry or
   eviction or other invasion of private occupancy, malicious prosecution, libel, slander or breach of privacy.

VI. POLICY PERIOD, w henever used in this policy means the period from the effective date of this policy to the expiration
    date as set forth in the Declarations or earlier termination date, if any, of this policy.

VII. POTENTIAL CLAIM, w henever used in this policy means any act, error, omission or PERSONAL INJURY that might
     reasonably give rise to a CLAIM against any INSURED.


VIII. PREDECESSOR FIRM, w henever used in this policy means :

      A.    any legal entity that w as engaged in the practice of law to w hose financial assets and liabilities the Named
           Insured is the majority successor in interest; or




ALAW-100 (1/2012)                                                                                         Page 2 of 7
            Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 21 of 52



    B.   Any legal entity that w as engaged in the practice of law and at least fifty percent (50%) of the principals, ow ners,
         officers, or partners of such entity have joined the Named Insured


IX. RETROA CTIV E DATE, w henever used in this policy means the date on or after w hich any act, error, omission or
    PERSONAL INJURY must have occurred in order for any CLA IM arising there from to be covered under this policy.
    CLAIMs arising from any act, error, omission or PERSONAL INJURY prior to this date are not covered in this policy


X. PROFESSIONAL SERVICES, w henever used in this policy means services performed by an Insured law yer for
   others as:

    A. A law yer

    B.   An administrator, conservator, receiver, executor, trustee, guardian or fiduciary;

    C.   A mediator, arbitrator or notary public;

    D.   A Director or Officer of any bar association;

    E.   A title insurance agent, provided such services are connected w ith and incidental to the Insured’s practice of law
         and are pursuant to a w ritten agency agreement w ith a licensed title insurance company




ALAW-100 (1/2012)                                                                                       Page 3 of 7
             Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 22 of 52



                                                           EXCLUSIONS

This policy does not apply to any CLAIM:

     A.   arising out of any criminal, dishonest, fraudulent or malicious act, error or omission of any INSURED, committed
          w ith actual, criminal, dishonest, fraudulent or malicious purpose or intent. How ever, Underw riters w ill provide a
          defense until such time as the act, error or omission is found to be illegal, dishonest, fraudulent, criminal,
          malicious, or w as an intentional or know ing violation of the law by trial, court ruling, regulatory ruling or admission.

     B.   based upon or arising out of bodily injury, sickness, disease or death of any person, or damage to or destruction
          of any tangible property or loss of use thereof;

     C.   based upon or arising out of any INSURED’s activities as an officer, director, partner, manager or employee of
          any corporation, operation or organization other than the Named Insured;

     D.   arising out of or in connection w ith the conduct of any business enterprise other than the Named Insured
          (including the ow nership, maintenance or care of any property in connection therew ith) w hich is or w as more than
          10% ow ned by any INSURED or in w hich any INSURED is or w as a partner, or w hich is or w as directly or
          indirectly controlled, operated or managed by any INSURED either individually or in a fiduciary capacity;

     E.   made by any former or present INSURED under this policy against any other INSURED under this policy;

     F.   based upon or arising out of discrimination by any INSURED on the basis of race, creed, national origin, age, sex
          or marital status;

     G.   based upon or arising out of any INSURED’s capacity as a public official or an employee of a governmental body,
          subdivision or agency unless any INSURED is deemed to be such solely because any INSURED has rendered
          legal services to such governmental body and the remuneration for such legal services inures to the benefit of the
          Named Insured;

     H.   based upon or arising out of the Employee Retirement Income Security Act of 1974, Public Law 93-406, and
          amendments thereto, or any other similar state or local law against any INSURED w hile acting as a fiduciary
          w ithin the meaning of said law s. Nothing in the foregoing w ill be deemed to exclude coverage for acts, errors or
          omissions or PERSONAL INJURY committed w hile providing otherw ise covered legal advice to a fiduciary;

     I.   arising out of conversion, misappropriation or improper commingling of client funds;

     J.   arising out of any INSURED’s gaining in fact any personal profit or advantage to w hich any INSURED w as not
          legally entitled;

     K.   based upon or arising out of the promotion, sale, solicitation, or recommendation of any sec urities, real estate or
          other investments by any INSURED;

     L.   based upon, arising out of, or attributable to any fact, circumstance or situation w hich has been the subject of any
          w ritten notice given under any prior policy;

     M.   based upon, arising out of, or attributable to any fact, circumstance or situation, w hich, prior to the inception date
          of the Policy, any INSURED knew or reasonably should have know n might give rise to a CLAIM.

     N.   any Claim or Incident based upon, arising out of or in any w ay related to the transfer, payment or delivery of
          funds, money or property caused or induced by trick, artifice, or the fraudulent misrepresentation of a material fact
          (including but not limited to social engineering, pretexting, phishing, spearfishing or any other confidence trick) by
          a person purporting to be an employee, partner, attorney, vendor, client or other natural person, to an insured
          individual, w ho is authorized by an insured entity to transfer funds, money or property, or instruct another insured
          individual to transfer funds, money or property


                                            LIMIT OF LIABILITY AND DEDUCTIBL E

I.        LIMIT OF LIABILITY

     A. The limit of liability for each CLAIM w ill apply in excess of the deductible. CLAIMS EXPENSES and amounts paid
        or incurred in satisfaction of CLAIMs are subject to the applicable limits of liability.




ALAW-100 (1/2012)                                                                                           Page 4 of 7
               Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 23 of 52



       B.   All CLAIMS EXPENSES w ill first be subtracted from the limit of liability, w ith the remainder, if any, being the
            amount available to pay DAMAGES.

       C.   The liability of the Underw riters for the combined total of DAMAGES and CLAIMS EXPENSES for each CLAIM
            first made against the INSURED during the POLICY PERIOD, including the Extended Reporting Period, if
            purchased, w ill not exceed the amount stated in the Declarations for “Each CLAIM”.

       D.   Subject to C. above, the liability of the Underw riters w ill not exceed the amount stated in the Declarations as
            “Aggregate” as a result of all CLAIMs first made against the INSURED during the POLICY PERIOD, including the
            Extended Reporting Period, if purchased.

II.         DEDUCTIBL E

The deductible amount stated in the Declarations, shall be satisfied by payments by any INSURED seeking any benefits
under the policy of DAMAGES and CLAIMS EXPENSES resulting from each CLAIM first made and reported to the
Underw riters during the POLICY PERIOD and the Extended Reporting Period as a condition precedent to the payment by
the Underw riters of any amounts hereunder and the Underw riters shall be liable only for amounts in excess of such
Deductible subject to Underw riters’ total liability not exceeding the limit set forth in Item 4 of the Declarations. The
INSUREDs shall make direct payments w ithin the deductible to appropriate parties designated by the Underw riters until
such time as the deductible is fully satisfied.

III.        MULTIPLE INSUREDS, CLAIMS AND CLAIMANTS

       A. The inclusion of more than one INSURED in any CLAIM or the making of CLAIMs by more than one person or
          organization w ill not operate to increase the limits of liability and deductible.

       B.   Tw o or more CLAIMs arising out of a single act, error, omission or PERSONAL INJURY or a series of related
            acts, errors, omissions or more than one PERSONAL INJURY shall constitute a single CLAIM.

       C.   All related CLAIMs w henever made shall be considered first made on the date on w hich the earliest CLAIM
            arising out of such act, error, omission or PERSONAL INJURY, or related acts, errors, omissions or PERSONAL
            INJURIES w as first made and all such CLAIMs are subject to one limit of liability and deductible. A CLAIM shall
            be deemed to be first made on the earliest date w ritten notice of the CLAIM or related CLAIMs is received by an
            INSURED.


IV.         REIMBURSEMENT TO THE UNDERWRIT ERS

If the Underw riters has paid any amounts in satisfaction of any CLAIMs and/or CLAIMS EXPENSES in excess of the
applicable limit of liability, or w ithin the amount of the applicable deductible, the INSUREDs, jointly and severally, w ill be
liable to the Underw riters for any and all such amounts and, upon demand, must pay such amounts to the Underw riters.

                                                            CONDITIONS

I.          ACTION AGAINST THE UNDERWRIT ERS

       A. No action shall lie against the Underw riters unless, as a condition precedent thereto, the INSURED has fully
          complied w ith all the terms of this policy, nor until the amount of the INSURED’s obligation to pay has been finally
          determined either by judgment against the INSURED after actual trial or by w ritten agreement of the INSURED,
          the claimant and the Underw riters. Any person or organization or the legal representative thereof w ho has
          secured such judgment or w ritten agreement w ill thereafter be entitled to recover under this policy to the extent of
          the insurance afforded by this policy.

       B.   Nothing contained in this policy gives any person or organization any right to join the Underw riters as a
            codefendant in any action against the INSURED to determine the INSURED’s liability.

II.         ASSIGNMENT

Assignment of interest under this policy w ill not bind the Underw riters unless its consent is endorsed hereon. If, how ever,
an INSURED should die or be adjudged incompetent, this policy w ill cover the INSURED’s legal representative as the
INSURED w ith respect to liability previously incurred and covered by this policy.

III.        BANKRUPTCY

Bankruptcy or insolvency of the INSURED or of the INSURED’s estate w ill not relieve the Underw riters of any of its
obligations under this policy or deprive the Underw riters or any of its rights under the Policy.



ALAW-100 (1/2012)                                                                                          Page 5 of 7
               Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 24 of 52




IV.         CANCELLATION

       A. This policy may be canceled by the Named Insured by surrender thereof to the Underw riters or by mailing to the
          Underw riters w ritten notice stating w hen thereafter such cancellation w ill be effective. If this policy is canceled by
          the Named Insured, the Underw riters w ill retain the customary short rate portion of the premium.

       B.   This policy may be canceled by the Underw riters by mailing to the first Named Insured at the last mailing address
            know n to the Underw riters, w ritten notice stating w hen, not less than sixty (60) days thereafter, such cancellation
            w ill be effective, but this policy may be canceled as aforesaid by not less than ten (10) days notice w hen the
            cancellation is being effected by reason of the Named Insured’s nonpayment of premium. Proof of mailing w ill be
            sufficient proof of notice and the effective date of cancellation stated in the notice w ill become the end of the
            POLICY PERIOD. If the Underw riters cancel, earned premium w ill be computed pro rata. The cancellation w ill be
            effective even if w e have not made or offered a refund.

       C.   Delivery of w ritten notice by the Underw riters w ill be equivalent to mailing.

V.          CHANGES

Notice to any agent or know ledge possessed by any agent or by any other person w ill not affect a w aiver or change in any
part of this policy nor w ill the terms of this policy be w aived or changed, except by endorsement issued to form a part of
this policy.

VI.         ENTIRE AGREEM ENT

By acceptance of this policy, the INSURED reaffirms as of the effective date of this policy that A. the statements in the
application attached hereto and made a part hereof are the INSURED’s agreements and representations; B. this policy is
issued in reliance upon the truth and accuracy of such representations; and C. this policy embodies all agreements
betw een the INSURED and the Underw riters or any of its agents relating to this insurance.

VII.        EXTENDED REPORTING PERIOD

       A. If the Underw riters cancel or non-renews this policy the INSURED can report a CLAIM first m ade during
          the policy period w ithin fifteen (15) days after the effective date of the cancellation or non-renewal.

       B.   If the Underw riters or the Named Insured cancels or non-renew s this policy, the Named Insured w ill have the
            right to extend the time past the end of the POLICY PERIOD for reporting any CLAIM made against an INSURED
            for an additional tw elve (12) months at 100% of the expiring premium; tw enty -four (24) months at 175% of the
            expiring premium; or thirty-six (36) months at 225% of the expiring premium.

       C.   The option described in B. above applies only to CLAIMs otherw ise covered by this policy that are first made
            against the INSURED during the policy period and first reported to the Underw riters during the policy period or
            the Extended Reporting Period. Coverage for CLAIMs first made during the policy period and first reported dur ing
            the policy period or Extended Reporting Period applies only to a CLAIM for an act, error, omission or PERSONAL
            INJURY that occurred prior to the end of the POLICY PERIOD and on or after the RETROACTIV E DATE, if any.

       D.   This right to purchase the Extended Reporting Endorsement is subject to the follow ing conditions:

                            i.   This policy w as non-renew ed for reasons other than non-payment of premium;

                           ii.   Any deductible amounts due the Underw riters must be paid by the INSURED;

                          iii.   The Named Insured must send w ritten notice to the Underw riters of the intention to purchase
                                 the Extended Reporting Endorsement accompanied by the additional premium. Written notice
                                 and premium payment must be received by the Underw riters w ithin thirty (30) days after the
                                 termination date of the POLICY PERIOD;

                          iv.    Separate or new limits do not apply to the Extended Reporting Period. In no event w ill the
                                 Underw riters be required to make any payment for CLAIMs or CLAIMS EXPENSES that
                                 exceed the balance of the limit of liability in effect at the time the policy is terminated;

                           v. This option to extend the reporting period does not extend the POLICY PERIOD;

                          vi.    This option is not available if any INSURED’s license or right to practice his or her profession is
                                 revoked by, suspended by, or surrendered to any court or regulatory agency




ALAW-100 (1/2012)                                                                                           Page 6 of 7
                  Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 25 of 52



                          vii.   Premium for this option is fully earned w hen received.

VIII.        INSURED’S DUTIES IN THE EVENT OF A CLAIM

As a condition precedent to the availability of coverage under this policy, the INSURED’s duties in the event of a CLAIM
are as follow s:

        A. If a CLAIM is made against the INSURED, the INSURED must give immediate w ritten notice to the Underw riters.
           Notice should include every demand, notice, summons or other process received by the INSURED;

        B.   The INSURED must cooperate w ith the Underw riters in the defense, investigation and settlement of any CLAIM.
             Upon the Underw riter’s request, the INSURED must submit to examination or questioning, attend hearings,
             depositions and trials and assist in effecting settlements, securing and giving evidence and obtaining the
             attendance of w itnesses in the conduct of suits;

        C.   The INSURED must assist the Underw riters in effecting any rights of indemnity, contribution or apportionment
             available to the INSURED or the Underw riters; and

        D.   The INSURED shall not, w ithout prior w ritten consent of the Underw riters, make any payment, admit liability,
             settle any CLAIM, assume any obligations, agree to arbitration or any similar means of resolution of any dispute,
             w aive any rights or incur any CLAIMS EXPENSES on behalf of the Underw riters.

IX.          OTHER INSURANCE

If there is other insurance applicable to a CLAIM covered by this policy, this policy shall be excess insurance over and
above the applicable limits of liability of all such other insurance unless such other insurance is w ritten only as specific
excess insurance over the limits of liability provided in this policy.

X.           PREMIUMS

The first Named Insured show n in the Declarations:

        A. Is responsible for the payment of all premiums; and

        B.   Will be the payee for any return premiums w e pay.

XI.          REPORTING OF POTENTIAL CLAIMS

        A. If, during the POLICY PERIOD, any INSURED first becomes aw are of a POTENTIAL CLAIM the INSURED must
           give w ritten notice of such act, error, omission or PERSONAL INJURY to the Underw riters as soon as practicable
           during the POLICY PERIOD. Any CLAIM subsequently made against any INSURED arising out of that act, error,
           omission or PERSONAL INJURY w ill be considered to have been made during the POLICY PERIOD.

        B.   Written notice of a potential CLAIM must include:

             1.   the specific act, error, omission or PERSONAL INJURY including date(s) thereof;

             2.   the injury or damage that may reasonably result; and

             3.   the circumstances by w hich any INSURED became aw are of the act, error, omission or PERSONAL INJURY.

        C.   The INSURED w ill cooperate w ith the Underw riters as set forth in Condition VIII.

XII.         SUBROGATION

In the event of payment by the Underw riters under this policy, the Underw riters w ill be subrogated to all of the INSURED’s
rights of recovery against any person or organization. The INSURED w ill cooperate w ith the Underw riters and do w hatever
is necessary to secure such rights and w ill do nothing to prejudice such rights.




ALAW-100 (1/2012)                                                                                        Page 7 of 7
                    Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 26 of 52




                           Law Offices of Joshua L. Thomas, PLLC                  215-806-1733
     Applicant Firm Name:                                              Phone:
     Address:                                                          Fax:      888-314-8910
     225 Wilmington West Chester Pike Suite 200                        Website: LOJLT.COM
     City:    Chadds Ford                                              Email:    JoshuaLThomas@gmail.com
     State: PA                                                         Zip    19317
     Country: USA


Re: Application for Lawyers Professional Liability Insurance

     Application:    Starstone                                         Date:    10/15/2020
                    (Name of Carrier/Professional Liability Program)                         (Month/Day/Year)

  This document confirms receipt of the Applicant Firm’s request for lawyers professional liability insurance with the Company.
  Your firm’s request for coverage included an application for lawyers professional liability insurance as referenced above
  (herein, “submitted application”).
  In lieu of requiring your firm to complete the Company’s application form, the Company accepts the submitted application
  subject to the following:
   1. The Applicant Firm agrees that we may use the information contained in such application in underwriting your account;
   2. The Applicant Firm hereby represents to the Company that all of the statements made in the application referenced above
      shall be deemed to be made to the Company;
   3. The Applicant Firm hereby represents that the statements and information contained in said application are true, accurate
      and complete as of the date of this statement and that there have been no material changes to the statements made in the
      application since the date thereof;
   4. The Applicant Firm hereby acknowledges a continuing obligation to report to the Company as soon as practicable any
      material changes in all such information, after signing below and prior to issuance of the policy, and acknowledge that the
      Company shall have the right to withdraw or modify any outstanding quotations, and/or authorization or agreement to bind
      the insurance based upon such changes;
   5. The Applicant Firm hereby represents that it and any person proposed for coverage, after inquiry of all attorneys and
      employees of the firm, including all Of Counsel and Independent Contractor attorneys, are not aware of any claims against
      the proposed insureds or any acts or omissions that might reasonably be expected to be the basis of a claim against the
      proposed insureds, other than those disclosed in the submitted application;
   6. The Applicant Firm hereby represents that all claims or circumstances against any proposed insureds have been reported
      to prior insurance carriers, and the Applicant Firm hereby acknowledges its understanding that failure to do so may result
      in lack of coverage;
   7. The Applicant Firm acknowledges and understands that if any proposed insured is aware of any such fact, circumstance
      or situation, whether or not disclosed, then any claim arising therefrom may be excluded from coverage under the
      requested policy; and
   8. The Applicant Firm hereby agrees the Company will be issuing its policy in reliance upon the conditions and statements
      made in this letter and the application both of which shall be deemed to be part of the policy.

  Signature

  NOTICE: It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
  purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.
  Sign & Date in ink.
                                                                          11/4/2020
                                                                                                                 Signature of
  Owner, Partner or Officer                                              Date
    Joshua L. Thomas
  Print Name and Title
Gmail - Lawyers Professional Liability Insurance                            https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                           Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 27 of 52


                                                                                       Josh Thomas <joshualthomas@gmail.com>



          Lawyers Professional Liability Insurance
          Josh Thomas <joshualthomas@gmail.com>                                                         Tue, Jan 19, 2021 at 11:38 AM
          To: Lionel Artom-Ginzburg <lionel@artom-ginzburg.com>

            Right. Review the statement I sent you prior to the hearing today that included all of that. I look forward to you
            withdrawing immediately.

            Joshua Thomas, Esq.

            CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY FEDERAL LAW [Electronic
            Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




            On Tue, Jan 19, 2021 at 11:36 AM Lionel Artom-Ginzburg <lionel@artom-ginzburg.com> wrote:

              I will happy withdraw my statement to the Court provided you comply with the Court's order, which included:

              "As required by Rule 26(a)(1)(A)(iv), Defendant shall disclose to Plaintiffs’
              counsel before or during the parties’ 26(f) conference whether he was covered by
              malpractice insurance during the relevant time period alleged in the Complaint.
              If Defendant was covered by malpractice insurance, he shall identify the name of
              the carrier, policy number and contact information, and provide to Plaintiffs for
              nspection and copying any such agreement. Fed. R. Civ. P. 26(a)(1)(A)(iv).
              b. If Defendant was not covered, was denied coverage, or coverage applicability is
              still being evaluated, he shall affirmatively state so. He shall also identify the
              insurance company that denied him coverage, or that is evaluating whether
              there is coverage, and the insurance company, the policy number and the claim
              number assigned. All of Defendant’s insurance coverage information, or lack of
              coverage information, must be in writing and contained within the 26(f) report
              submitted to this Court in preparation for the Rule 16 conference."

              A mere email chain to a carrier which does not include a policy, a policy number, dates of coverage, etc. does not
              comply with the order.


              On Tue, Jan 19, 2021 at 11:23 AM Josh Thomas <joshualthomas@gmail.com> wrote:
               Mr. Artom-Ginzburg,

                 Please see the attached email chain, showing the complaint was sent to
                 the insurance carrier the morning I went and received the hard copy
                 from the office. That said, please immediately correct the record with
                 the court, or I will submit for sanctions against your clients and you
                 personally for your clear material misstatement in your communication
                 to the court.




1 of 3                                                                                                                           1/21/2021, 12:48 PM
Gmail - Lawyers Professional Liability Insurance                            https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                           Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 28 of 52
                 Joshua Thomas, Esq.

                 CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
                 FEDERAL LAW [Electronic
                 Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




                 ---------- Forwarded message ---------
                 From: Josh Thomas <joshualthomas@gmail.com>
                 Date: Tue, Dec 8, 2020 at 9:40 AM
                 Subject: Re: Lawyers Professional Liability Insurance
                 To: AffinityLawyersAdministration <AffinityLawyersAdmin@aon.com>


                 Hello,

                 I just received this document this morning, and I am sending you
                 notice of it, thank you.

                 Joshua Thomas, Esq.

                 CONFIDENTIALITY NOTICE: UNAUTHORIZED INTERCEPTION IS PROHIBITED BY
                 FEDERAL LAW [Electronic
                 Communication Privacy Act of 1986, 18 U. S. C. 2701(a) and 2702(a)]




                 On Mon, Nov 16, 2020 at 12:01 PM AffinityLawyersAdministration
                 <AffinityLawyersAdmin@aon.com> wrote:
                 >
                 > Good afternoon,
                 >
                 > Please find attached your professional liability policy. Please read the policy and all endorsements carefully, to
                 make certain that this reflects the coverage that you selected for this policy term. If you have any questions or see
                 any discrepancies, contact us immediately.
                 >
                 > Please inform us immediately, if during the policy period, there are material changes to your firm. Such changes
                 include, but not limited to: firm name, merger/acquisition, attorney deletion/addition, ownership, type of practice.
                 This will help us to adjust your coverage, as needed.
                 >
                 > If you should have a claim or incident to report, please refer to your policy information packet for directions on
                 reporting such claim or incident.
                 >
                 > Aon Attorney’s Advantage Team



2 of 3                                                                                                                       1/21/2021, 12:48 PM
Gmail - Lawyers Professional Liability Insurance                               https://mail.google.com/mail/u/0?ik=6bf348a44c&view=pt&search=all...
                             Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 29 of 52
                   >
                   > Aon Affinity / Affinity Integrated Services
                   >
                   > 1100 Virginia Drive | Suite 250 | Ft. Washington, PA 19034
                   >
                   >
                   >
                   > CONFIDENTIALITY STATEMENT: This message is intended only for the addressee and may contain
                   information that is confidential or privileged. Unauthorized use is strictly prohibited and may be unlawful. If you are
                   not the intended recipient, or the person responsible for delivering to the intended recipient, you should not read,
                   copy, disclose or otherwise use this message, except for the purpose of delivery to the addressee. If you have
                   received this email in error, please delete it and inform the sender immediately via email.
                   >
                   > To opt out from receiving these types of emails from Aon Attorneys Advantage please click here to unsubscribe.
                   >
                   >
                   >
                   >


              --

              Lionel Artom-Ginzburg, Esquire

              834 Chestnut Street, Suite 206
              Philadelphia, PA 19107
              215-925-2915
              267-930-3934- Fax


              The information in this e-mail transmission contains proprietary and business sensitive
              information and may contain attorney work product or attorney-client communication.
              Unauthorized interception of this e-mail may constitute a violation of law. If you are not
              the intended recipient, you are hereby notified that any review, dissemination,
              distribution or duplication of this communication is strictly prohibited. You are also
              asked to contact the sender by reply email and immediately destroy all copies of the
              original message.


                           Virus-free. www.avast.com




3 of 3                                                                                                                           1/21/2021, 12:48 PM
                                       Case
                                          Case
                                            2:20-cv-05580-CFK
                                                2:20-cv-05580 Document
                                                               Document1 21Filed
                                                                              Filed
                                                                                 11/09/20
                                                                                    01/21/21Page
                                                                                              Page
                                                                                                 1 of
                                                                                                    3015
                                                                                                       of 52
JS44 (Rev.10/20)                                                                        CIVIL            COVER                SHEET
The JS 44 civil cover sheet and the information                      contained herein neither replace nor supplement the filing               and service of pleadings or other papers as required by law, except as
provided by local rules of court. This fom'i, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purposeofinitiatingthecivildocketsheet.        (sppmsrnucriorqsoywxrpxagopnrispo)
I. (a)         PLAINTIFFS                                                                                                     DEFENDANTS


               FCS Capital,               LLC, Barry Shargel,                 and Emil Yashayev                               Joshua          L. Thomas,          Esquire


       (b)     County of Residence of First Listed Plaintiff                   Berqen                                         County of Residence of First Listed Defendant  Delaware
                                            (EXCEPTjN U.S. PLMNTIFF CASES)                                                                           (IN US. PLAJNTIFF CASES ONLY)
                                                                                                                              NO TE:         rN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             THE TRACT OF LAND INVOLVED.

        (e) Att0me7S(Frm Name,Address,
                                    andTelephone
                                               Number)                                                                            Attomeys    (if Known)

               Lionel Artom-Ginzburg,                          Esq., 834 Chestnut              Street,      Suite
               206, Philadelphia,                       PA 19107.       (215) 925-2915.

II.      BASISOFJIJRISDICTION(piaceanaxa'monenoxoniy)                                                         III. CITIZENSHIP               OF PRINCIPAL                     PARTIES              (praceanaxaamonenoxprpiamrH
                                                                                                                           (For   DiversuyCasesOnly)                                               andOne Boxfor Dejendanl)
01           ti.s. Govemment                        €    3   Federa} Question                                                                          PTF         DEF                                                PTF        DF.F
               Plaintiff                                       (U.S. Govermnenr Nor a Party)                        Citizenof ThisState               []1         [X l      Incorporated
                                                                                                                                                                                      or Pr'ncipalPlace               0 4 0 4
                                                                                                                                                                              of Business In This State

02           U.S.Govemment                          [X   4   Diversity                                              Citizen of Another State          []    2     []    2   Incorporated and Principal Place          [X     5   []   5
               Defendant                                       (Indrcare Cmzenship of Parries m hem III)                                                                       of Business In Another State

                                                                                                                    Citizenor Subjectof a             0 3         [] 3 ForeignNation                                  [] 6 0 6
                                                                                                                      Foreign Counhy




                                                                                                                    3625
                                                                                                                    3690    0ther
                                                                                                                                 19 442223
                                                                                                                                       usc
                                                                                                                                             1583 337765
                                                                                                                      Do:hgoRpeelwate:Seuizurscessi
                                                                                                                                      AwpipWala2w8:SC
                                                                                                                                                    FQal;eT:aim(31s
                                                                                                                                                          uAsotc
                                                                                                                                                                       28      157                          3729(a)
                                                                                                                                                                                                        400 State Reapportionment
                                                                                                                                                                 PROPERTY RIGHTS                        410 Antihust
                                                                                                                                                                                                        430 Banks and Banking
                                                                                                                                                                                                        450 Commerce
                                                                                                                                                                                                        460 Deportafflon
                                                                                                                                                                      New Drug Application              470 Racketeer Influenced and
                                                                                                                                                                  840 Trademark                             Comipt Organizations
                                                                                                                                    LABOR.                  I     880Defend Trade Secrets            3480 Consumer
                                                                                                                                                                                                                Credit
                                                                                                                    J710    Fair Labor Standards                       Actof20l6                              15 USC 1681 or 1692)
                                                                                                                            Act                                                                      3485    Telephone Consumer
                                                                                                                    3720    Labor/Management                                                                 Protection Act
                                                                                                                            Relations

                                                                                                                                                                  863 IXWC/DIWW (405(g))                     Exchange
                                                                                                                           Leave Act
                                                                                                                       790 0ther Labor Litigation
                                                                                                                       791 Ernp}oyee Retirement
                                                                                                                                                            A865  864 SS!D Title XVI
                                                                                                                                                                       RJ (405(g))
                                                                                                                                                                                                         890 0ther Statutory Actions
                                                                                                                                                                                                         891 Agiicultural Acts
                                                                                                                                                                                                         893 Environ+nental Mahers
                                                                                                                                                                ao.FEDERAL.TAX       SUITS a             895 Freedom of Infomiation
                                                                                                                                                            0     870 Taxes (U.S. Plaintiff                  Att
                                                                                                                                                                       or Defendant)
                                                                                                                                                            €     871 IRS-a       Paity
                                                                                                                                                                       26 USC 7609                           Act/Review or Appeal of
                                                                                                                                                                                                             Agency Decision
                                                                                                                                                                                                     3950    Constitutionality of
                                                                                                                                                                                                             State Statutes




                                                                        € 3 Remanded
                                                                                  from                       @ 4 Reinstated
                                                                                                                         or [] 5 Transferred
                                                                                                                                          from 06                                    Multidistrict            @8 Multidistrict
                                                                                 Appellate     Court                Reopened                     Another District                    Litigation     -               Litigation -
                                                                                                                                                 (speci)                             Transfer                       Direct File
                                                         Cite the U.S. Civil Statuteunderwhich you arefiling (Donotcitejririsdictionalstahites                   iiii/eysdivers%):
                                                         28 LI.S.C. s1391
i7T       J"I A TT(III;' /lli    A /"f'Ill'kT
 Y 1.     l-    U O I!i 111'    fll-      I ll_ll   I
                                                         Brief description of cause:
                                                         Legal Malpractice

VII.         REQUESTED                   IN              ]    CHECK IF THIS IS A CLASS             ACTION              DEMAND          $                                 CHECK       YES only if demanded in complaint:
             COMPLAINT:                                       '[JNDER RULE 23, F.R.Cv.P.                               150,000                                           JURYDEMAND:                      [XYes       []No

VIII.         RELATED              CASE(S)
              Hp ,lY                                         (See
                                                                tnslruc[ronsJJUDGE                 Wolson                                                         DOCKETNUMBER                    2:18-cv-03723




      RECEIPT 11                            AMOUNT                                        APPLWNG IFP                                         .TUDGE                                  MAG. JUDGE
                                 Case
                                    Case
                                      2:20-cv-05580-CFK
                                          2:20-cv-05580 Document
                                                         Document1 21Filed
                                                                        Filed
                                                                           11/09/20
                                                                              01/21/21Page
                                                                                        Page
                                                                                           2 of
                                                                                              3115
                                                                                                 of 52
                                                                                         UNITED           ST ATES        DISTRICT              COURT
                                                                            FOR     THE    EASTERN                 DISTRICT          OF PENNSYLVANIA


                                                                                                       DESIGNATION                  FORM
                           (to be used by counsel or pro se plainaff                to indicate the category of the case for the purpose of assignment to the appropriate                                      calendar)


Address        of Plaintiff:
                                                                              30 Montgomery                            st., Suite 1200, Fort Lee, NJ 07302

Address        of Defendant:
                                                    225 WILMINGTON-WEST                                              CHESTER                     PK STE 200 Chadds                                     Ford, PA 19307

Place      of Accident,            Incident       or Transaction:
                                                                                                                         Eastern               District of Pennsylvania



RELATED              CASE,      IF ,4jVF:


Case Number:                            I 8-CV-03723                                     Judge:
                                                                                                                           Wolson                                             Date Terminated:
                                                                                                                                                                                                                  12/1 1/2019

Civil    cases are deemed             related     when         Yes is answered       to any of the following              questions:


1.       Is this case related           to property        included      in an earlier     numbered           suit pending         or within       one year                       Yes                             No
         previously       terminated          action      in this court?


2.       Does this case involve               the same issue of fact or grow                out of the same transaction                   as a prior      suit                      Yes                           No
        pending        or within      one year previously              terminated       action    in this court?




4. Is this case asecond  orsuccessive
   case filed by the same individual?
                                      habeas
                                         corpus,
                                             social
                                                 security
                                                     appeal,
                                                          orprosecivilrights                                                                                                        Yes                           No[2]
I certify that,        to my knowledge,                the within      case   [EI is     / 0      is    not    related    to any case now pending                   or within         one year previously          terminated     action   in




                                                                                                       Attorney-6t-Law      / Pro     5kPlaintiff                                                  Attorney LD. # (if applicable)



CIVIL:      (Place a sJin one category                 only)

               Federal       Question      Cases:                                                                             E.      I)iversity     Jurisdiction          Cases:


€              Indemnity           Contract,      Marine        Contract,     and All     Other        Contracts              €                Insurance         Contract       and Other          Contracts
€              FELA                                                                                                           €                Airplane        Personal        Injury
€              Jones Act-Personal                Injury                                                                       €                Assault,        Defamation

€              Antitrust                                                                                                      €                Maie           Personal       Injury

€              Patent                                                                                                         €                Motor      Vehicle          Personal       Injury
€              Labor-Management                  Relations                                                                    €                Other Personal Injury                  (Please spe4y).'
€              Civil     Rights                                                                                               €                Products        Liability

€              Habeas          Corpus                                                                                         €                Products        Liability      - Asbestos

€              Securities         Act(s)      Cases                                                                           [/               All    other     Diversity       Cases

€              Social      Security        Review        Cases                                                                                 (Plemespecify):                                     I egal   MFllprFl(;tiCe

€              All     other    Federal       Question         Cases
               (Please specfi).'




                                                                                                        ARBITRATION                CF,RTIFICATION
                                                                       (The effect of this cerlification            is to remove the case from            elig'brlity      for arbitration.)


                                                                                  , counsel of record or pro se plaintiff,              do hereby certify:




     €                                            my
              PeXucresuedantthteosLuomcaolfC$ilv5iOl knowledge
                                                           and
                                                            belief,
                                                               thedamages    inthis
                                                                        recoverable
                          ROuOlOe0503.e2x,c§lu3s(lcV)e(o2f),m.thteartetsot
                                           :edbceOssttos:f                       civil
                                                                                    action
                                                                                       case
     [I]Reliefother
                 than
                    monetary
                         damages
                             issought.

DATE:                                                                                                              Sign here if applicable

                                                                                                       Attorney-at-Law       / Pro Be Plaintiff                                                    Attorney iD.    # (if applicable)

NOTE: A trial de novo will be a t'al                    by jury only if there has been compliance                  with F.R.C.P. 38.


Clv. 609(512018)
          Case
             Case
               2:20-cv-05580-CFK
                   2:20-cv-05580 Document
                                  Document1 21Filed
                                                 Filed
                                                    11/09/20
                                                       01/21/21Page
                                                                 Page
                                                                    3 of
                                                                       3215
                                                                          of 52

                                         m THE UNITED                ST ATES DISTRICT   COURT
                               FOR        THE EASTERN                DISTRICT   OF PENNSYLVANIA

                              CASE        MANAGEMENT                    TRACK         DESIGNATION             FORM

 Fc S <a           riq, I    efrq        l-                                                                    CIVIL         ACTION

                                    V.


       Sluo,         L - 8""qS)               B<'ia"'                                                          NO.

In accordance with the Civil Justice Expense and Delay Reduction              Plan of this court, counsel for
plaintiff   shall complete a Case Management         Track Designation  Form in all civil cases at the time of
filingthecomplaintandserveacopyonalldefendants.                (See§ 1:03oftheplansetforthonthereverse
side of this form.)       In the event that a defendant does not agree with the plaintiff        regarding said
designation,     that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff    and all other parties, a Case Management     Track Designation    Form specifying      the track
to which that defendant believes the case should be assigned.

SELECT             ONE   OF THE           FOLLOWING                 CASE    MANAGEMENT                   TRACKS:

(a) Habeas          Corpus    - Cases brought                under 28 U.S.C.        § 2241 through        § 2255.                          (   )

(b) Social Security - Cases requesting review of a decision of the Secretary                                        of Health
    and Human Services denying plaintiff    Social Security Benefits.

(c) Arbitration          - Cases required               to be designated        for arbitration   under Local        Civil    Rule 53.2.   (   )

(d) Asbestos         - Cases involving                  claims   for personal     injury   or property     damage      from
    exposure         to asbestos.

(e) Special Management     - Cases that do not fall into tracks (a) through (d) that are
    commonly    referred to as complex and that need special or intense management       by
    the court. (See reverse side of this form for a detailed explanation   of special
    management     cases.)

(f)   Standard       Management           - Cases that do not fall into any one of the other tracks.




  1(171zozo                                         Lr'aiie.l4gtvn-(:=t'nzl,(,                           f/*,'nn'FF5
Date                                                      Attorney-at-law                                 Attorney      for

 ZIS-7z.s-s/S                                           Z6R-Me-3qyy
                                                                                                     L"('(D 9rtC+h-
                                                                                                                 3 i!z&vfy.tOA7
Telephone                                                 FAX     Number                                  E-Mail      Address




(Civ. 660) 10/02
              Case
                 Case
                   2:20-cv-05580-CFK
                       2:20-cv-05580 Document
                                      Document1 21Filed
                                                     Filed
                                                        11/09/20
                                                           01/21/21Page
                                                                     Page
                                                                        4 of
                                                                           3315
                                                                              of 52




                                       IN THE      FEDERAL            DISTRICT           COURT       FOR THE
                                         EASTERN             DISTRICT          OF PENNSYLVANIA


FCS Capital,             LLC
And       Barry     Shargel     and Emil        Yashayev                             Case No. 2:20-cv-


V.



Joshua L. Thomas,               Esquire



                                                                    COMPLAINT


A.        Introduction


             This is a legal malpractice                  action   brought     in connection         with    the Defendant's

representation            of the Plaintiffs        in a prior      action,    No. 2:18-cv-03723-JDW,               Shelton       v. FCS Capital

et al..     Pursuant       to Local      Rule 40.1(b)(3)(A),            this is a related       case which       should       be assigned        to

Judge Wolson,              as it pertains       to "the     same issue of fact or grows              out of the same transaction                 as

another       suit[.]"


B.         Jurisdiction/Venue/Jury


             Venue        is proper     under     28 U.S.C.        §1391,     in that the malpractice           alleged      occurred     in this

District      and Court.         Jurisdiction       is founded        in complete        diversity    between      Plaintiffs,     citizens       of

New       York      (Shargel)      and New        Jersey (FCS         Capital,     LLC     and Yashayev),         and Defendant,           a

citizen      of Pennsylvania,           and is thus proper           under     28 U.S.C.       §1332.       The matter       in controversy

exceeds,          exclusive     of interest      and costs, the sum specified                 by 28 U.S.C.       §1332.       A jury    trial    is

demanded.


C.     Factual        allegations


             1.           Plaintiff,    FCS Capital,          LLC     ("FCS      Capital"),     is a limited     liability     company          with   a

primary       place of business           located         in New    Jersey.
               Case
                  Case
                    2:20-cv-05580-CFK
                        2:20-cv-05580 Document
                                       Document1 21Filed
                                                      Filed
                                                         11/09/20
                                                            01/21/21Page
                                                                      Page
                                                                         5 of
                                                                            3415
                                                                               of 52



              2.         Plaintiff,           Barg     Shargel     ("Shargel"),       is an adult individual           who lives       in the state of

New York.


              3.         Plaintiff,           Emil    Yashayev,      ("Yashayev")          is an adult individual           who lives in the

state of New Jersey.


              4.         Defendant,             Joshua L. Thomas,            Esquire      ("Thomas"),         is an adult individual            living

and working            in the state of Pennsylvarua.


              5.         InAugustof20l8,asuitwasbroughtbyoneJamesShelton,againstthenow-

Plaintiffs,         then-Defendants,                 FCS Capital,     in the Federal         District     Court     of the Eastern       District      of

Pennsylvania,           and docketed                 at No. 2:18-cv-03723-JDW                ("Shelton       case"),    and concerning           alleged

violations          of the Telephone                 Consumers      Protection       Act of 1991         ("TCPA"),       codified      at 47 U.S.C.

§227.


              6.         Shargel,         Yashayev,         and FCS Capital           are engaged          in a consulting         business.


              7.         Shelton         alleged        that Shargel,      Yashayev,         and FCS Capital           ("the FCS parties")           had

violated       the TCPA         by making              calls to a telephone         number      owned       by him which           was on the

Federal       Do-Not-Call             list.


              8.         Plaintiffs           retained     Defendant        Thomas,      a lawyer        admitted      in the states of

Pennsylvania            and New           Jersey, to defend          them in the Shelton            case.


              9.         Plaintiffs           instnucted    Thomas         that the calls alleged          in the Complaint           were (a) made

to a number           which     is listed        as a business       number         on Mr.    Shelton's      website,      and thus the TCPA

was not applicable             to the call; (b) that they do not own or use an automatic                                  dialer     in their

business,          another    requirement              for the TCPA         to attach;    (c) that all but one of the calls alleged                    had

been made by an individual                           who no longer         worked     for FCS Capital          at the time of the calls, and

that (d), the remaining                  call, allegedly         made by Barry           Shargel,       one of the principals          of FCS

Capital,       did not appear in any phone                       records    for the date and time alleged                by Mr.      Shelton.


              10.        In short, the FCS Parties                  gave Thomas           enough        information      and evidence,          from        the

time of his retention,                for a complete          and meritorious            defense    from     the lawsuit      brought      by

Shelton.


              11.        Indeed,         these affirmative           defenses       were included          in the Answer       Mr. Thomas           filed

in his Answer           to the Complaint,                on April      30, 2019.
               Case
                  Case
                    2:20-cv-05580-CFK
                        2:20-cv-05580 Document
                                       Document1 21Filed
                                                      Filed
                                                         11/09/20
                                                            01/21/21Page
                                                                      Page
                                                                         6 of
                                                                            3515
                                                                               of 52




             12.        TheindividualPlaintiffscornmunicatedwithDefendantonatleastl3separate

occasions          betweenApril         30, 2019 and September               17, 2019.


             13.        OnSeptemberl7,2019,aMotionforSumrnaryJudgmentwasfiledbythe

Plaintiffs      in the Shelton         case, with      a response        deadline    of 14 days later, or October          1, 2019.


             14.        Part of the grounds           for Summary          Judgment       were that no discovery,          including

answers       to Admissions           under    F.R.C.P.        36, had been provided            by the FCS Parties,       and the

averments          of the Admissions           were therefore        admitted.


             15,        The reason the FCS parties                 did not provide        discovery     was because their         attorney,

the Defendant,          never informed            them of any discovery             requests.

             16.        Infact,duringtheweeksleadinguptothefilingOctoberlsIfilingdeadline,

Thomas         communicated           with     the FCS parties       only once on September              24, 2019 and at that time

said nothing          about the Motion            nor the impending          deadline.

             17.        OnOctober8,2019,oneweekafterthefilingdeadline,DefendantfiledaMotion

for Extension          of Time       indicating      that an additional        two weeks          were required      to provide    a

"comprehensive"             response         to the Motion.        At this point       Thomas       still had not informed        the FCS

parties      of the Motion        or its fiting      deadline     which     had now passed.


             18.        TheMotionforExtensionofTimestatedthatanadditionaltwoweekswas

needed to provide            a "comprehensive"                response    to the Motion.


             19,        TheMotionforExtensionofTimewasfiledwithTheHonorableJoshuaWolson,

who had been assigned                 the case on June 26, 2019.


             20.        Judge Wolson's             Policies     and Procedures,        page 9, states that all requests           for a

continuance          of time should          be made two weeks before                the deadline      in question.


             21.        Because       Thomas        violated     Judge Wolson's          policy     by improperly       requesting      an

extension          one week after the filing           deadline.


             22.        However,        the Motion        for Extension        of Time      was rendered      moot when the Court

struck       the Motion      for Surnrnary         Judgment        for not obeying        the Courts'     Policies     and Procedures,

on October           8, 2019.


             23.        Plaintiffs     filed    a second,      Amended        Motion      for Summary       Judgment,       this time

following          Judge Wolson's         requested       format,    on October          8, 2019.
               Case
                  Case
                    2:20-cv-05580-CFK
                        2:20-cv-05580 Document
                                       Document1 21Filed
                                                      Filed
                                                         11/09/20
                                                            01/21/21Page
                                                                      Page
                                                                         7 of
                                                                            3615
                                                                               of 52



              24.        The applicable        deadline,    according       to Local      Rule 7.1, would         therefore      be October

22, 2019.


              25.        Coincidentally,        this was the same period             of time that Thomas           had asked for in his

Motion         for an Extension.


              26.        If two weeks         were all that were needed,             surely   Thomas     had sufficient         time to

respond.


              27.        BetweenOctober8,20l9andOctober22,2019,Thomasdidnotcontacthis

clients       via telephone,        email,    or SMS.


              28.        On October          22, 2019, Mr. Thomas           filed    a 2ndMotion       for Extension       of Time,

requesting          an additional      two weeks.


              29.        That same day, the Court              denied    Thomas'       request,    pointing      out in its Order          that

not only had Thomas                 failed   to request    a continuance        seven days in advance             as per the Policies

and Procedures,           but that the continuance             was solely      based on Thomas'          "inattentiveness              to tis

litigation,         as evidenced      by the docket"       and that he had now had more than a month                          to file a

response        to what was substantively               the same Motion.


              30.        Rule   6(b) of the Federal         Rules   of Civil        Procedure     explain      to the practitioner          what

needed to be done next:


              "(b) Ertlargement.nen by theserules or by a notice givert thereunderor by order of
              court an act is required or allowed to be done at or within a specifiedtime, the courtfor
              cause shown       may at any time in its discretion[...]

               (2) upon motion madeafier the expiration of the specifiedperiod permit the act to be
              done where thefailure to act was the result of excusableneglect[....]"

              32.        Thomas       did not inform       his clients    of his failure        to file a response.


              33.        Indeed,hedidnottalktohisclientsatalluntilDecemberl0,2019.


              34.        The phone records          indicate     that on that day, Shargel            called     Thomas       twice,     each

              for one minute.


              35.        Shargel     is without    recollection,        upon knowledge,           information,       and belief        as to

              whether     he even spoke to Thomas               that day, or merely           left voicemail      messages.
 Case
    Case
      2:20-cv-05580-CFK
          2:20-cv-05580 Document
                         Document1 21Filed
                                        Filed
                                           11/09/20
                                              01/21/21Page
                                                        Page
                                                           8 of
                                                              3715
                                                                 of 52



36.          On December             11, 2019, Thomas           having     not filed     a Rule 6(b) Motion           together

with     a proposed          Response       to the Summary            Judgment      Motion     (or even a bare Affidavit                  in

Response)          in the 51 days since his Motion                   for Extension       of Time       was denied,      the Court

ruled    on the Summary               Judgtnent       Motion     brought     by Plaintiffs,      granted       Summary

Judgment          on Counts         I and II of the Plaintiff's          Amended        Complaint,        and awarded         the

Plaintiffs        $54,000      in damages        against     the FCS Parties,        including     the individuals.


37.          Evenatthislatedate,theCourt'sOrderallowedThomastofileamemorandumof

no more than five pages to argue in regards                            to whether      the Court      should      grant summary

judgment          as to Count        IX of the Amended               Complaint.


38.          AccordingtotheCourt'sOrderofDecemberl3,2019,Thomasemailedthe

Court's      chambers         to indicate       he would       not be filing      such a memorandum.


39.          Local     Rule 7.1 of the Rules            of Civil       Procedure     would     have permitted          a

reconsideration            within     14 days of the grant of the motion.


40.          No such motion             was filed.


41.          The Court         nonetheless       denied      summary       judgment       on that count and marked                  the

case closed.


42.          Until     January       8, 2020, Thomas           still had the option       of filing      a Rule    59 Motion           for a

New      Trial,      which    combined         with   an attached        Response      to the unanswered            Motion,        a

sufficient        apology      to the Court       and a showing           of excusable       neglect               have undone

his failure        to respond.


43.          BetweenDecemberll,20l9andJanuary8,2020,Thomasspoketohisclientsfor

a grand total of one minute,                   at 3:59pm       on January      2, 2020.


44.          At this date, the FCS parties                 were still     completely      unaware        that their    attorney        had

failed    to file a response            to summary         judgment,       and that summary            judgment       had in fact

been entered           against      them.


45.          On January          27, 2020, Thomas            filed    a Motion      for Reconsideration,            apparently

seeking       relief    under       sections    60(b)(2)     (late discovered        evidence),        60(b)(3)     (fraud    by

opposing          party)     and 60(b)(6)       (catchall)     of the Federal        Rules    of Civil     Procedure.
 Case
    Case
      2:20-cv-05580-CFK
          2:20-cv-05580 Document
                         Document1 21Filed
                                        Filed
                                           11/09/20
                                              01/21/21Page
                                                        Page
                                                           9 of
                                                              3815
                                                                 of 52




46.          None       of the evidence       presented       in the Motion         for Reconsideration          was new-

much      of it was addressed            in the Opinion         of the Court        dated December          11, 2019.


47.          Allegations       of fraud     against    the opposing          party were made, but not substantiated

in any way.


48.          Nor could       they be, because         Thomas'         failure     to respond     to the admissions         in the

case earlier        had deemed          Shelton's     version     of the facts admitted           by default.


49.          Finally,     Rule 60(b)(6)         requires     a showing          of excusable     neglect,    that is, that the

failure      to respond      was due in some part to unusual                     circumstances      beyond      the control        of

the filer.


50.          No such excusable            neglect     was even alleged            by Thomas.


51.          TheCourtalsonotedthattherewasliterallynothingintheMotionthatcouldnot

have been filed           as a reconsideration          within     14 days of the granting            of the Motion          on

December         11, 2019,          and it was therefore         untimely        under   Local   Rule 7.1.


52.          The Court       therefore      denied    the Motion         for Reconsideration           two days later, on the

29'h of January,           2020.


53.          The FCS parties,           still unaware       that there was a judgment              against     them,    attempted

to call and text Thomas                on February         4, 2020.


54.          TheydidnotspeaktoThomasagainuntilMarchl0,2020,atwominute

conversation            in which     Thomas      again failed       to inform       them of the judgment           against        them.


55.          On May        26, 2020,      the Court     entered       an Order      that post-judgment          discovery

needed to be answered                 by June 1, 2020.


56.          No such discovery            was provided          to the FCS parties;         they were still unaware               of the

judgment.


57.          On June 1, no post-judgment                   discovery     having        been provided        to his clients    to

answer,       Thomas        filed    a second    Motion       for Reconsideration           and a Motion         for Preliminary

Injunction.


58.          The second Motion             for Reconsideration              includes     more    evidence      as to the

character       of Mr.     Shelton.
 Case
   Case
      2:20-cv-05580-CFK
         2:20-cv-05580 Document
                        Document1 21
                                   Filed
                                       Filed
                                          11/09/20
                                             01/21/21
                                                    Page
                                                      Page
                                                         10 of
                                                            3915
                                                               of 52




59.        It does not, however,           provide      any legal basis for relief,         in that, as the Court

pointed     out, in its Opinion,          the Motion      failed     to establish     that the evidence       was

admissible      in court.


60.        As well,     no allegation       which      seriously      suggests      fraud was ever raised by Thomas

in the Motion,        only that Shelton        was an aggressive            serial plaintiff.


61.        The Court         denied   the second Motion            for Reconsideration          as well   as the Motion

for Preliminary        Injunction       on June 17, 2020.


62.        On June 29, 2020, after telling                the FCS parties        that he had had a disagreement

with    Judge Wolson          about a Rule of Evidence               (and omitting       the fact that he did not

answer     the Summary          Judgment       motion),     Thomas        took an appeal to the Third            Circuit

Court     of Appeals.


63.        Thomas       knew     or should     have known           that the appeal was frivolous,            given    that the

Court     could not rule in any other manner                 due to his failure         to file a response     to the

Admissions         and Motion         for Summary         Judgment,       or offer    a proposed     Response         to the

Motion      for Surnrnary        Judgment      on a reconsideration.


64.        Thomas       still had not told the clients             about the judgtnent,         or provided     them with

the post-judgtnent           discovery.


65.        That same day, Shelton's             counsel      filed    Motions        for Contempt     and for Rule 37

Sanctions      based on a failure          to provide      post-judgment         discovery.


66.        Thomas       responded,        but did not inform          his clients     of the impending        sanctions        or

contempt.


67.        AMotionhearing,heldonJulyl7,2020,apparentlywentbadlyenoughfor

Thomas       that finally,     on July 20, 2020, he provided                the post-judgment         interrogatories          to

his clients.


68.        It is at this point,       more than 8 months             after the judgment,        that the FCS Parties

were informed         that a judgment         had been entered           against      them in December,        that it was

for $54,000,       and that the Court         had ordered          them to answer        post-judgment

interrogatories.
 Case
   Case
      2:20-cv-05580-CFK
         2:20-cv-05580 Document
                        Document1 21
                                   Filed
                                       Filed
                                          11/09/20
                                             01/21/21
                                                    Page
                                                      Page
                                                         11 of
                                                            4015
                                                               of 52



69.    A Petition     for Attorney's          Fees was filed         against    the FCS Parties,        together      with       a 2nd

Motion      for Sanctions,        on July 27, 2020.


70.    While     Thomas      was again in contact            with      his clients,     he did not file a response           to the

Motion      for Attorney's        Fees.


71.    Attorney's     fees were awarded               against    the FCS Parties          on September        1, 2020.


72.    A third    Motion      for Sanctions         was filed       against    the FCS Parties       on September            4,

2020.


73.    On September          22, 2020,       the Court     ordered       a deadline      of September        25, 2020 for

producing        documents       in relation       to the post-judgment           discovery.


74.    No such documents             were filed,       and on September           25, Shelton's       counsel        filed   a

Motion       for Contempt.


75.    The FCS Parties           indicated        that they wanted        to be present      (via Zoom)        for the

upcoming         sanctions      hearing.


76.    They      were not given       the Zoom         information        by Thomas,        and the sanctions           hearing

was held in their absence on October                     2, 2020, the sanctions            being   granted.


77.    They retained         the undersigned          counsel       later that day, after being informed                for the

first time     about the hearing           being held in their absence and the attorney's                      fees which          had

been awarded         on September            1.


78.     On October       2, 2020,      Thomas         received      a fax from        the undersigned        counsel,

requesting       his malpractice        carrier      information.


79.     A follow     up letter was sent by fax on October                      7, 2020, with       no response.


80.     Thomas      denied,      in a court pleading            on October      9, 2020, having         ever received            a fax

from     the undersigned          counsel.


81.     Fax confirmation           sheets, proving         delivery,      were subsequently          filed    with    the Court.


82.     On November          4, 2020,      a day long      sanctions       hearing      was held before        Judge Wolson

of the Eastern       District     of Pennsylvania.
 Case
   Case
      2:20-cv-05580-CFK
         2:20-cv-05580 Document
                        Document1 21
                                   Filed
                                       Filed
                                          11/09/20
                                             01/21/21
                                                    Page
                                                      Page
                                                         12 of
                                                            4115
                                                               of 52




83.     Judge Wolson              found      that Thomas          had made false statements                  to the Court        on

numerous           occasions,        had failed        to inform        his clients      of many matters            relating    to the

litigation,        and ordered        Thomas          to obtain        the transcript         of the day-long        hearing      and supply

it to the Court           so that the Court            could     supply      it to the Disciplinary           Boards      of

Pennsylvania,            New       Jersey,    and the Federal              District     Courts    therein,     and barred        Thomas           for

a year from           filing     any actions         in the Eastern         District     of Pennsylvania            or Bankruptcy           Court

without        Judge Wolson's              prior     appproval.


84.     As a result            of Thomas'          failures    to act in a prompt             and competent         manner,       Plaintiffs

have a $54,000             judgment          against     them,        as well     as have, at time        of filing,    had more than

$7,000        in plaintiff's        attorney's        fees awarded           against     them.


85.     Plaintiffs'        bank accounts,             credit processing,              and bank processing            services     have all

been shut down                 as a result    of execution            practice     relating     to the judgment.


86.     Plaintiffs'       business         has been shut down               as a result       of execution      practice       relating      to

the judgment.


87.     Plaintiffs       have expended              monies       for legal fees to attempt             to ameliorate,          mitigate,       or

reverse       Thomas'           actions.


88.     Plaintiffs       have expended              monies       for Thomas'           legal fees.


                                                                      COUNTI


                                                        Professional            Negligence


89.     Plaintiffs       incorporate         their averments              1-88,   above,       as if they were set forth           here in

full.


90.     The aforesaid             damage      to Plaintiffs           was due to the professional               carelessness          and

negligence            of the Defendant,             such carelessness             and negligence         consisting,       but not limited

to, the following:


              a)          Failure     to follow         the Rules         of Professional         Conduct,      including        but not

limited       to Rules 1.1 (competence),                      1.3 (diligence),         1.4 (cornrnunication            with     client),     2.1

(advice       to clients),        3.1 (meritorious             claims),     3.2 (expediting          litigation),      3.3 (candor          to the

tribunal),         3.4 (fairness       to opposing            party    and counsel),          4.1 (truthfulness        in statements           to
 Case
   Case
      2:20-cv-05580-CFK
         2:20-cv-05580 Document
                        Document1 21
                                   Filed
                                       Filed
                                          11/09/20
                                             01/21/21
                                                    Page
                                                      Page
                                                         13 of
                                                            4215
                                                               of 52




others),      7.1 (false communications                  about lawyer         or legal services),          8.2 (false      statements

regarding         judges)     8.4 (misconduct).


             b)           Failure    to follow       the Federal      Rules        of Civil    Procedure,        including     but not

limited      to Rule 7.1 (motion            practice),      11 (truthfulness           in pleadings),           56 (summary

judgment)


             c)           Failure    to follow       the Local       Rules    of Civil        Procedure     for the Federal

District      of the Eastern         District      of Peru'isylvarua,        including         but not limited       to Rule 7.1

(motion       practice)       and 83.6 (Attorney           Rules      of Conduct).


91.          AsaresultofDefendant'snegligenceandcarelessness,Plaintiffshadajudgment

placed       against      them, were forced           to expend       monies        for legal fees, and were shut down                   for

nearly     two months,           causing        a loss of profits.


WHEREFORE,                  Plaintiffs     demand       judgment       against       Defendant,        in an amount          in excess of

the jurisdictional           limit   of 28 U.S.C.         §1332,      together       with     costs of court.


                                                                 COUNT        II


                                                         Breach      of Contract


92.          Plaintiffsincorporatetheiravermentsl-91,above,asiftheyweresetforthherein

full.


93.          Plaintiffs      had retained         Thomas     as their attorney.


94.          Thomas         had a duty, both          as attorney      and as a fiduciary,           to represent         them in a

competent          mamer.


95.          Thomas         breached     this duty by a:


             a)           Failure    to follow       the Rules       of Professional           Conduct,     including        but not

limited      to Rules 1.1 (competence),                  1.3 (diligence),          1.4 (communication              with    client),    2.1

(advice      to clients),       3.1 (meritorious          claims),     3.2 (expediting           litigation),      3.3 (candor        to the

tribunal),        3.4 (fairness      to opposing         party    and counsel),          4.1 (truthfulness         in statements        to

others),      7.1 (false communications                  about lawyer         or legal services),           8.2 (false statements

regarding         judges)     8.4 (misconduct).
 Case
   Case
      2:20-cv-05580-CFK
         2:20-cv-05580 Document
                        Document1 21
                                   Filed
                                       Filed
                                          11/09/20
                                             01/21/21
                                                    Page
                                                      Page
                                                         14 of
                                                            4315
                                                               of 52




           b)         Failure       to follow       the Federal       Rules      of Civil    Procedure,     including       but not

limited    to Rule 7.1 (motion             practice),       11 (tnithfulness          in pleadings),      56 (summary

judgment)


           c)           Failure     to follow       the Local        Rules    of Civil      Procedure     for the Federal

District    of the Eastern          District      of Pennsylvarua,           including       but not limited    to Rule 7.1

(motion     practice)       and 83.6 (Attorney              Rules     of Conduct).


96.        As a result       of Thomas'           breach     of contract       and fiduciary        duty, Plaintiffs       had a

judgment        placed     against     them,      were forced         to expend       monies      for legal fees, and were

shut down        for nearly        two months,           causing     a loss of profits.


WHEREFORE,               Plaintiffs      demand          judgment       against     Defendant,      in an amount        in excess of

the jurisdictional         limit    of 28 U.S.C.           §1332,     together      with    costs of court.




                                                              COUNT          m


                                                          Punitive     Damages


97.        Plaintiffsincorporatetheiravermentsl-96,above,asiftheyweresetforthherein

full.


98.        Defendant        Thomas'            actions    and failures       to act were in willful,        intentional,


reckless     or callous      disregard          of, or indifference          to, the rights     of Plaintiffs   as set forth           in


the preceding        paragraphs         of this Complaint,              and constituted         conduct     so outrageous


and/or     malicious,       as to warrant          assessment         of punitive        damages    in such an amount             as


would      act as a deterrent          to Defendant          and others       from     the future    commission         of like


offenses        and wrongs.



WHEREFORE,                Plaintiffs     demand          judgment       against      Defendant,      in an amount       in excess of

the jurisdictional         limit    of 28 U.S.C.           §1332,     together      with    costs of court.




                                                                        Respectfully         Submitted,
           Case
             Case
                2:20-cv-05580-CFK
                   2:20-cv-05580 Document
                                  Document1 21
                                             Filed
                                                 Filed
                                                    11/09/20
                                                       01/21/21
                                                              Page
                                                                Page
                                                                   15 of
                                                                      4415
                                                                         of 52




                                               LIONEL      ARTOM-GINZBURG,        ESQUIRE
                                               PA ID#88644
                                               834 Chestnut       Street
                                               Suite 206
                                               Philadelphia,      PA 19107-5100
                                               (215)   925-2915
                                               (267)   930-3934     FAX
November     9, 2020
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 45 of 52




    Exhibit A Supplemental Filing Part 2
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 46 of 52
               Case
Joshua L. Thomas, Esq. 2:20-cv-05580-CFK Document 21 Filed 01/21/21   Page
                                                                 Joshua      47 of 52
                                                                        L. Thomas, Attorney At Law
Joshua L. Thomas & Associates                                     Admitted PA and NJ Bar
225 Wilmington-West Chester Pike, Suite 200                      Phone: 215-806-1733
Chadds Ford, PA 19317                                            Fax: 888.314.8910
                                                                 Email: JoshuaLTHomas@gmail.com

                               NOTICE OF ACCEPTANCE
      I/we accept the following terms from Arch Insurance Company for Lawyers Professional Liability

      Insurance at the following

      Limits of Liability and Deductible Option:

      Full Name of Applicant: Joshua L Thomas & Associates

      Limit of Liability: $1,000,000 / $1,000,000 Full Defense in Addition

      Deductible: $0 Each Claim Loss & Expense

      Premium: $3,258

      Policy Fee: $50.00

      Total Premium: $3,308.00

      Policy Term: 2/10/2020 to 2/10/2021

      Firm’s Retroactive Date: 2/10/2017

      Individual Retroactive Dates: See attached schedule (if applicable)

      Application Date: 2/9/2020

      This letter acknowledges that, after inquiry, I/we am/are not aware of any claims and/or circumstances,
      acts, errors or omissions that could result in a professional liability claim since completion of my/our last
      application and supplements.
      This letter will also acknowledge to the best of my/our knowledge, the information given on the
      application and supplements remains unchanged since they were completed and can be effective and
      incorporated by my/our execution hereon.

      Sincerely,




      Joshua L. Thomas                          Date: 2/21/2020
      Owner
                  Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 48 of 52




  Attorneys’ Advantage Professional Liability Quotations
Joshua L. Thomas & Associates                                         Client No.:   0043538000
305 South Village Road                                             Policy Period:   02/10/2020 TO:   02/10/2021
Chadds Ford, PA 19317-9397                                           Quote Date:    02/21/2020
                                                               Quote Valid Until:   02/24/2020


1. Instructions: THIS IS A FIRM QUOTATION
            Please review entire proposal.

            Please circle the desired limit and deductible.

            Please sign and date section 6 and return along with your check made payable to:
             Affinity Insurance Services, Inc. for the annual premium or down-payment.

            If financing is selected, please remit your check for the down payment.

            This premium quotation is your invoice. Your coverage cannot be made effective
             until we receive your premium payment.

2. Terms are Based on:                 1 Attorney


3. Premium Quotation:            The policy is underwritten through Arch Insurance Company, an “A+”
(Superior) rated admitted insurance carrier according to A.M. Best.


Limits of Liability (Full Defense in Addition)                 PLEASE NOTE: Premium Financing is available.
                    Annual           Deductible                Annual       Policy Admin.
Per Claim           Aggregate                                  Premium      Charge ($150)  Total Due
                                                                            & Fee ($50)


$1,000,000             $1,000,000          $0                  $3,258           $200            $3,458
                  Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 49 of 52


                       Attorneys’ Advantage Professional Liability
                                      Quotations
  Joshua L. Thomas & Associates                         Client No:   43538000                                           Page 2

  4. Endorsements:                                         Prior Acts Date: 02/10/2017




  5. Special Instructions/Notes:
The terms offered are subject to receipt, review and underwriting acceptance of the following:
     1. Notice of Acceptance, copied onto your firm’s letterhead, signed and dated.
     2. Signed and dated Service Fee Agreement.

         NOTE: The premium increased due to an additional year of prior acts coverage as the retroactive date of the
         policy is 2/10/2017. This quote expires at the close of business Monday 2/24/2020 Eastern Time.

  6. Terms:
             This quotation and your payment must be received on or before 02/24/2020.
             Full Prior Acts Coverage Included unless referenced in Section 4 hereof.
             This policy is written on a claims made basis. If you are aware of any claims or potential
              claims, report them to your current insurance company.
             This quotation does not extend your insurance coverage beyond the expiration date of your
               current policy.
             Your signature below constitutes your acceptance of the attached Compensation & Disclosure Information.


                                                                      2/21/2020
Signature by Partner or Officer: X __________________________ Date: _________________


I CONFIRM THAT I AM NOT AWARE OF ANY CHANGES* IN THE INFORMATION CONTAINED
IN MY APPLICATION FORMS AND UNDERSTAND THAT IF SAID INFORMATION HAS CHANGED
THEN THE UNDERWRITERS RESERVE THE RIGHT TO AMEND MY QUOTATION IF
NECESSARY. I HAVE READ AND UNDERSTAND THE ATTACHED SPECIMEN POLICY AND ANY
APPLICABLE ENDORSEMENT(S) REFERRED TO IN SECTION 3 ABOVE. *(IF YOU ARE AWARE
OF ANY CHANGES, INCLUDING POSSIBLE CLAIMS/CIRCUMSTANCES, DO NOT SEND YOUR
CHECK. LIST THE CHANGES ON A SEPARATE ATTACHMENT AND RETURN IT TO US SO THAT
WE MAY CONFIRM YOUR QUOTATION WITH THE UNDERWRITERS.)
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 50 of 52
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 51 of 52
Case 2:20-cv-05580-CFK Document 21 Filed 01/21/21 Page 52 of 52
